Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches an antenna component for an aircraft insert that comprises a non-conductive body having an outer surface and an inner surface, wherein the inner surface is configured to be hidden from view when installed on the insert; and a surface antenna assembly disposed on the inner surface such that when the non-conductive body is installed on the insert the surface antenna is not visible, wherein the surface antenna assembly is configured to receive one or more predetermined frequencies, wherein the non- conductive body is configured to pass at least the one or more predetermined frequencies, however, the prior art fails to teach that the non-conductive body is a faceplate for an aircraft appliance, wherein the non-conductive body defines a grill and a window for viewing an electronic display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845